Citation Nr: 1530927	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Mississippi.  This case was previously remanded by the Board in January 2014 and October 2014.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board by live videoconference.  In a letter dated in September 2013, VA notified the Veteran that he had been scheduled for a Board hearing on December 10, 2013.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2010 satisfied the duty to notify with respect to service connection.  The letter notified the Veteran of the factors pertinent to establish service connection for tinnitus, and for establishment of an effective date and disability rating in the event of a grant of service connection for tinnitus.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations that are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Veteran was first provided a VA audiological examination in August 2010.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  However, in its January 2014 remand, the Board found that the August 2010 VA examiner's opinion was inadequate, and directed that a VA addendum opinion be obtained.  The requested VA addendum opinion was obtained in January 2014.  However, in its October 2014 remand, the Board found that the January 2014 VA addendum opinion was also inadequate, and directed that a second VA addendum opinion be obtained.  The requested second VA addendum opinion was obtained in March 2015.  In providing the March 2015 VA addendum opinion, the VA examiner again reviewed the record, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's tinnitus, providing supporting explanation and rationale for all conclusions reached.  In aggregate, the August 2010 VA examination report, the January 2014 VA addendum opinion, and the March 2015 VA addendum opinion provide the evidence and information necessary to adjudicate the issue before the Board at this time.  Therefore, the Board finds the examinations to be adequate.

In addition, as noted in the Introduction, this case was previously remanded by the Board in January 2014 and October 2014.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  Here, the January 2014 Board remand, in pertinent part, directed the Agency of Original Jurisdiction (AOJ) to obtain a VA addendum opinion as to the likely etiology of the Veteran's tinnitus, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2014 Board remand, the AOJ obtained the requested VA addendum opinion and issued a supplemental statement of the case.  However, in its October 2014 remand, the Board found the VA addendum opinion to be inadequate because the VA examiner incorrectly stated that the Veteran had active service until 1974, rather than until 1979.  The Board therefore directed the AOJ to obtain a VA addendum opinion that noted the Veteran's correct date last served, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  On remand, the AOJ obtained the requested VA addendum opinion, which noted the Veteran's correct date last served in 1979, and then readjudicated the claim in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2014 and October 2014 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the VA treatment records show that the Veteran at one point indicated a desire to apply for Social Security Administration (SSA) disability benefits.  It is unclear from the record whether the Veteran actually did apply for such benefits.  However, the evidence shows that the Veteran intended to seek SSA disability benefits based on physical disabilities, to include a nonservice-connected low back disability, unrelated to his tinnitus.  As such, the Board finds that even if the Veteran did apply for SSA disability benefits, records obtained by SSA in connection with that application would not be relevant to the issue before the Board at this time.  Therefore, a remand to obtain SSA records is not warranted.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b) only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that he has tinnitus that is related to his active service.  Specifically, he has indicated that he believes his tinnitus is related to noise exposure during active service while working with air defense artillery.  See VA Form 21-4138, Statement in Support of Claim, received in July 2010.  The Veteran has indicated that he first experienced tinnitus during his active service.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2012.

The Veteran's service treatment records include an October 1979 report of separation medical examination noting normal evaluation of the ears.  The report does not note any complaints of tinnitus.  The service treatment records also include an October 1979 report of separation medical history on which the Veteran denied any current or past ear, nose, or throat trouble, and denied an injury or illness not otherwise noted on the form.  The Veteran stated on the report, "I am in good health."  The service treatment records do not show treatment for or complaint of tinnitus during the Veteran's active service.

In relevant part, the private medical treatment records show that in July 1994, the Veteran went to the emergency room with complaints of low back pain.  On examination, his head, ears, eyes, nose, and throat were noted as being within normal limits.  The Veteran was also seen in October 2004 for complaints of foreign body in the left eye.  His ears were normal on inspection.  The private medical treatment records do not show treatment for or complaint of tinnitus.

In relevant part, the VA treatment records show that the Veteran was seen for an initial evaluation in September 2005.  During the review of systems portion of that evaluation, the Veteran denied tinnitus.  In February 2009, the Veteran was again seen for an initial evaluation.  He again denied tinnitus during the review of systems portion of the evaluation.  In August 2011, the Veteran was seen for a followup evaluation for complaints of chronic, intermittent lower back pain.  During the review of systems portion of that evaluation, the Veteran again denied tinnitus.  The VA treatment records do not show treatment for or complaint of tinnitus.

The Veteran was provided a VA audiological examination in August 2010.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported no history of noise exposure before entrance into the military, and no recreational noise exposure.  He reported in-service noise exposure to field artillery, the motor pool, test missiles, and the firing range.  He reported post-service occupational noise exposure while working as a welder off and on for fifteen years and as a forklift operator for three to four years.  The Veteran reported that his tinnitus is constant and began in the 1990s.  The VA examiner noted that the Veteran's in-service audiological evaluations dated in January 1978 and October 1979 both showed hearing within normal limits.  The examiner opined, "The etiology of the tinnitus is due to something other than noise exposure in the military."

As noted above, the August 2010 VA examiner was asked to provide an addendum opinion because she did not provide an adequate rationale for the opinions expressed in the August 2010 VA examination report.  See January 2014 Board remand.  The requested VA addendum opinion was provided in January 2014.  In the January 2014 VA addendum opinion, the examiner opined that the Veteran's tinnitus is not due to military noise exposure.  As a rationale, the examiner noted that the Veteran had "excellent" hearing upon separation, and that the separation audiological examination showed no decrease in hearing compared to the entrance audiological examination.  The examiner further noted that the VA treatment records date back to September 2005, but that the Veteran was not seen for complaints of tinnitus until the August 2010 VA examination.  Furthermore, the Veteran had post-service occupational noise exposure, and the Veteran reported onset of tinnitus in the 1990s.  The examiner noted, "tinnitus is a very common symptom and etiology can be due to any number of factors."

The August 2010 VA examiner was asked to provide a second addendum opinion because the January 2014 VA addendum opinion was based on inaccurate facts.  Specifically, in her January 2014 VA addendum opinion, the examiner stated that the Veteran left the military in 1974, but the Veteran actually separated from active service in November 1979.  See October 2014 Board remand.  The requested VA addendum opinion was provided in March 2015.  In the March 2015 VA addendum opinion, the examiner again noted the Veteran's post-service occupational noise exposure and the Veteran's report of tinnitus that began in the 1990s.  The examiner stated, "My opinion continues to be that his tinnitus, which reportedly began in the 90s, is NOT DUE to military noise exposure as he left the military in '79.  Just because someone is exposed to noise in the military does not necessarily mean there will be any resulting hearing loss or tinnitus.  In fact, he had hearing which was well within normal limits on 10-23-79."  (Emphasis as in the original).  The examiner also opined, "it is as likely as not that the etiology is due to his civilian noise exposure."

The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, his reports of tinnitus constitute competent evidence of a current tinnitus disability.  In addition, during active service the Veteran had a military occupation specialty of gunner and missile operator.  Therefore, his reports of in-service exposure to noise from field artillery, test missiles, and firing ranges are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Accordingly, it is not in dispute whether the Veteran currently has tinnitus or whether the Veteran suffered an in-service injury in the form of acoustic trauma.  As such, the issue remaining for consideration is whether the Veteran's current tinnitus is etiologically related to the in-service injury of acoustic trauma.

The Veteran has alleged that his tinnitus began during his active service and has continued through the present.  See VA Form 9, received in May 2012.  The Board reiterates that the Veteran is considered competent to report tinnitus.  See Charles, 16 Vet. App. 370.  However, the Board does not find him to be credible in this regard for a number of reasons.  First, the service treatment records do not document any complaint of or treatment for tinnitus during active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, although the lack of such records does not, in and of itself, render lay evidence not credible).  Second, the Veteran has affirmatively denied tinnitus to health care providers on numerous occasions, as summarized above.  Notably, the Veteran denied any ear troubles on the October 1979 report of separation medical history.  He also denied tinnitus in September 2005, February 2009, and August 2011.  The first contemporaneously documented report from the claimant indicating that he had tinnitus is actually the present claim for benefits, which was received in July 2010, over 30 years after the Veteran's separation from active service.  Third, the Veteran reported to the VA examiner that his tinnitus had an onset in the 1990s, which directly contradicts his later statements that the tinnitus had its onset during his active service.  Because the Veteran's statements as to the continuity of his tinnitus since active service are not credible, they are not probative.  As such, the Board attaches more weight to the medical evidence of record, which shows that the Veteran did not complain of tinnitus until many years after separation from active service.  Accordingly, the evidence does not show a continuity of symptoms since active service, and service connection is not warranted on the basis of continuity under the provisions of 38 C.F.R. § 3.303(b).

As to service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 and 3.309, the record does not show any complaint of or treatment for tinnitus during the one-year period following the Veteran's separation for active service.  Rather, the first contemporaneously documented report from the claimant indicating that he had tinnitus is the present claim for benefits, which was received in July 2010, over 30 years after the Veteran's separation from active service.  The Veteran's reports to the August 2010 VA examiner that his tinnitus began in the 1990s also do not establish that the Veteran's tinnitus manifested to a compensable degree within the one-year presumptive period.  The Veteran denied tinnitus to treatment providers in September 2005, February 2009, and August 2011.  As such, service connection is not warranted on a presumptive basis.

As to service connection under the provisions of 38 C.F.R. § 3.303(d), the Board turns to the opinion evidence of record.  The Veteran contends that his tinnitus is etiologically related to the in-service noise exposure.  Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter which does not lend itself to lay opinion.  The Veteran has not been shown to have had any medical training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As the Veteran's opinion is not competent, it is not considered probative on the matter.

The only other evidence of record pertaining to the likely etiology of the Veteran's tinnitus is the August 2010 VA examiner's opinions.  The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  In this case, the VA examiner reviewed the record and interviewed the Veteran.  The VA examiner provided medical opinions based on her expertise as a VA audiologist, and supported those opinions with appropriate rationale.  Therefore, the Board finds the VA examiner's negative nexus opinions highly probative on the matter.  See Nieves-Rodriguez, 22 Vet. App. at 302 -03.

The Board acknowledges that the VA examiner's March 2015 VA addendum opinion that it is as likely as not that the Veteran's tinnitus is due to his civilian noise exposure leaves open the possibility that it is also as likely as not that the Veteran's tinnitus is etiologically related to his in-service noise exposure.  However, the examiner also stated in her March 2015 VA addendum opinion that "his tinnitus, which reportedly began in the 90s, is NOT DUE to military noise exposure as he left the military in '79."  (Emphasis as in the original).  Given the VA examiner's emphatic statement that the Veteran's tinnitus is not due to military noise exposure, the Board finds that the VA examiner's statements, in the aggregate, indicate that she is of the opinion that it is not as likely as not that the Veteran's tinnitus is etiologically related to his active service.  As noted above, the VA examiner's opinion is probative on the matter, and is accepted as persuasive evidence that it is not at least as likely as not that the Veteran's tinnitus is etiologically related to his active service.

In summary, the Board has considered the Veteran's statements that his tinnitus is due to his military service, and such statements are supportive of a diagnosis of the disability.  However, his statements as to continuity of symptoms are not considered credible in view of the objective medical evidence of record.  In addition, the evidence does not show that it is at least as likely as not that the tinnitus had its onset in service, that the tinnitus was the result of service, or that the tinnitus was manifested to a compensable degree within the one-year presumptive period following separation from active service.  The probative medical evidence of record instead indicates that the Veteran's tinnitus is more likely than not related to causes other than the in-service noise exposure, including post-service occupational noise exposure.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Veteran's claim for entitlement to service connection for tinnitus must be denied


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


